UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          ϱͬϰͬϮϬϮϭ
 Yutong Jin,

                                Plaintiff,
                                                            1:20-cv-09129 (MKV) (SDA)
                    -against-
                                                             ORDER
 Solomon Choi,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The Court has reviewed Plaintiff’s requests for a subpoena, filed at ECF Nos. 60 and 61, as

well as Plaintiff’s April 30, 2021 Letter (ECF No. 62) seeking to compel compliance with an earlier

subpoena served on Columbia University (“Columbia”). In the documents filed at ECF Nos. 60 and

61, Plaintiff seeks to subpoena certain of Defendant’s medical records. No such subpoena is

necessary, as the Court already has ordered Defendant to produce the requested records to

Plaintiff. (See 4/23/2021 Order, ECF No. 51.)

       With respect to the third-party subpoena served on Columbia (see Cert. Service, ECF No.

22), Plaintiff has not made a proper motion to compel compliance under Federal Rule of Civil

Procedure 45. While Plaintiff references the content of the subpoena and Columbia’s response

in various filings (see Pl.’s 12/7/2020 Letter, ECF No. 7 (requesting subpoena and setting forth

documents sought); Pl.’s 4/11/2021 Letter, ECF No. 48 (referencing Columbia’s response)), she

has not filed with the Court a copy of the actual subpoena or a copy of Columbia’s response.

Moreover, Plaintiff has not served Columbia with a copy of her motion to compel, such that

Columbia may have an opportunity to respond. If Plaintiff wishes to pursue a motion to compel,
she must file a motion attaching the subpoena and the response she received from Columbia,

serve the motion on Columbia and file proof of service on the docket.

SO ORDERED.

DATED:        New York, New York
              May 4, 2021

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge




                                               2
